Citation Nr: 0513990	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from September 1979 to 
September 1982, with unverified service from February 1977 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
attention deficit hyperactivity disorder (ADHD).

In a January 2003 notice of disagreement, the veteran limited 
his appeal to the issue of service connection for post-
traumatic stress disorder (PTSD).

In a September 2003 VA Form 9, substantive appeal, he 
addressed the ADHD issue, and also raised the issue of a 
depressive disorder in an April 2005 appellant's brief. These 
issues have not been developed on appeal, and are referred to 
the RO for appropriate action.

The Board notes that the veteran failed to appear for a 
hearing before a Member of the Board in January 2005 without 
explanation. He has not requested that the hearing be 
rescheduled. Therefore, his request for such a hearing is 
considered withdrawn.


REMAND

Preliminarily the Board notes that the veteran's service 
medical records, personnel records, and discharge 
certificates, reflect a period of service from February 1977 
to September 1979 that has not been verified, and is not 
reflected in his form DD-214.  The character of this period 
should be verified, as should the dates.

In his VA Form 9, substantive appeal, the veteran asserted 
that he has a July 21, 2002 report showing diagnosis with 
PTSD by Dr. Kim, a psychiatrist at the Coatesville VA Medical 
Center (VAMC).  It is not clear if he submitted it.  If so, 
it is noted that the record is not on file.  If not, the 
Board notes he has not been instructed to submit the document 
if he has it in his possession.  

The Board also notes that an Addendum, SATP Discharge Plan 
dated July 22, 2002, noted treatment for depression, ADHD, 
and PTSD. Further, a September 25, 2002 report by Dr. Kim of 
VAMC, Lebanon, is noted in the evidence list of the July 2003 
statement of the case. However, this record is not in the 
claims folder. These records should be obtained and 
associated with the claims folder.

With respect to stressors, the veteran has asserted 
witnessing a friend's suicide during his period of service 
from 1977 to 1979. He should be advised to provide additional 
verifiable details of the stressors such as a specific dates, 
locations of the occurrences, and specifically detailed 
descriptions of the circumstances of the stressful 
experiences. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should advise the veteran 
of alternative forms of evidence he 
may submit to verify his stressor(s), 
to include but not limited to buddy 
statements, statements from service 
comrades, military or civilian police 
reports, and letters or photographs 
taken while in the service.

2.  The veteran should also be advised 
of the need to provide specific 
verifiable details regarding his 
stressors, such as the dates of 
occurrence, circumstances of the 
stressor, and locations of the 
stressful experiences. 

3.  The RO should obtain all 
identified outstanding treatment 
records to include a September 25, 
2002 report from Dr. Kim as noted in 
the evidence list of the statement of 
the case, a July 21, 2002 treatment 
record from Dr. Kim, and any notes 
pertinent to mental health treatment 
at Coatesville VAMC, to include the 
provider's counseling notes.  The RO 
should also undertake steps to verify 
the dates and the character of the 
initial reported period of service.

4.  If the RO is unsuccessful in 
obtaining a copy of any pertinent 
records identified by the appellant, 
the RO should so inform the appellant 
and his representative, and request 
them to provide a copy of such 
records.

5.  After providing appropriate 
opportunity to respond to the request 
for additional specific dates of the 
stressful experiences and information 
(or after a reasonable time has passed 
with no response from the veteran), 
the RO should perform any additional 
development deemed necessary.  This 
should include scheduling a VA 
psychiatric examination if indicated.  
If scheduled, all indicated tests 
should be accomplished and all 
clinical findings should be reported 
in detail.  The claims folder should 
be provided to the examiner for review 
prior to the examination.  Any 
psychiatric disorder should be 
identified and the etiology set forth 
to the extent possible.  If etiology 
can not be determined without resort 
to speculation, that should be set 
forth in the claims folder.

6.  The RO should also undertake any 
other development it determines to be 
indicated.  The RO should then 
readjudicate the issue on appeal based 
on a de novo review of all pertinent 
evidence. If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue a supplemental statement 
of the case to the appellant and his 
representative and afford them the 
requisite opportunity for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



